Citation Nr: 1343422	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This matter is on appeal from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the Virtual VA and VBMS to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

First, at the July 2013 hearing, the Veteran indicated that he received treatment at the East Orange VAMC; however, no medical records have been associated with the file since January 2010.  Therefore, more current records should be obtained.  

Next, the Veteran contends that he first was diagnosed with hepatitis C after separation from service in approximately 1977 which is related to air-gun inoculations he received in service; however, there has been no examination or discussion by a qualified health care professional of all potential modes of transmission or rationale as to why any particular mode of transmission was the source of the Veteran's hepatitis C.  In addition, an opinion is needed regarding whether diabetes is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the East Orange VAMC for the period since January 2010.

Any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to address the etiology of his chronic hepatitis C and diabetes mellitus, type II.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided as to why such an opinion cannot be provided.

The examination report should include discussion of the Veteran's lay history including any risk factors for hepatitis, and any assertions relating to the development of that condition or of diabetes mellitus, type II.

The examiner is asked to address the following:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic hepatitis C was incurred in or is otherwise attributable to the his period of service, such as due to inoculations reportedly administered by an air-gun, as contended by the Veteran, or any other enumerated hepatitis C risk factors?

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type II, was incurred in or is otherwise attributable to his period of service?

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  

If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

